                                         Case 3:20-cv-02211-EMC Document 100 Filed 05/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN CAPRIOLE, et al.,                             Case No. 20-cv-02211-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DISMISSING CASE
                                   9             v.
                                                                                            Docket No. 97
                                  10     UBER TECHNOLOGIES, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 14, 2020, the Court denied Plaintiffs’ Motion for Preliminary Injunction and
                                  14   granted Defendants’ Motion to Compel Arbitration. See Docket No. 96. There being no
                                  15   opposition by either party, the Court DISMISSES the case without prejudice. See Green Tree
                                  16   Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 87 n.2 (2000).
                                  17          Certification to the Ninth Circuit pursuant to 28 U.S.C. § 1292(b) is not necessary to
                                  18   effectuate appealability of this Court’s order. Unlike the district court in Gonzalez v. Coverall
                                  19   North America Inc., 754 Fed. App’x. 594 (9th Cir. 2019), this Court did not grant the motion to
                                  20   compel arbitration and stay the case, prompting the plaintiffs’ voluntary dismissal. Here, the
                                  21   Court is ordering that the case be dismissed. That order is final and appealable. See Interactive
                                  22   Flight Techs., Inc. v. Swissair Swiss Air Transp. Co., 249 F.3d 1177, 1179 (9th Cir. 2001).
                                  23

                                  24          IT IS SO ORDERED.
                                  25   Dated: May 24, 2020
                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
